DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  14-32 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The newly re-written Specification contains new matter that was not in the original Specification, Claims or Figures.  
 Examples of new matter are on page 2, paragraph (0001) and page 3, paragraphs (0002) and (0003).  Paragraph (0044) is also new matter and was added to overcome the prior art reference of Wolff in that applicant is now adding to the specification that the brassiere has no band that wraps 
Throughout the Specification, there are grammatical and spelling errors. Also VELCRO  needs to be capitalized and include the generic terminology of a “hook and loop fastener”  since it is a tradename. 
The use of the term VELCRO, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology of hook and loop fastener; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-32  are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 And the  last two lines of “Wherein the brassiere does not include a band that wraps around an abdomen of a wearer”  is new matter since band 3     of the brassiere in figure 1 is present and is    a band that wraps around the wearer’s  upper abdomen  just below the breasts. 
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-22, 25-32  is/are rejected under 35 U.S.C. 102a2 as being anticipated by Wolff (US 2019/0029334 A1).
 In regard to claim 14, Wolff discloses a brassiere  1 in figure 1, para. (0040),  comprising a front piece 2,3 and 10; including a first cup  2 and a second cup 3 in figure 1 having a bottom located along a lower edge 21,31 and the first cup 2 and second cup 3 in para. (0041)  and a top edge 20, 30 in figure 1 that is opposite the lower edge; a first shoulder strap  4 having a first end and a second end wherein the first 
In claim 15, Wolff discloses the brassiere wherein the first end of the first shoulder strap 4  is removably connected to the top of the first cup  2 and the second end is removably connected to the bottom  14 or 24  of the first cup  2  or the bottom  15            or 25   of the second cup  3 and the first end of the second shoulder strap 5  is removably connected to the top of the second cup and the second end is removably connected   to the   bottom of the second cup as in figure 1 at 14, 24, 15 and 25. 
In regard to claim 16, Wolff discloses the brassiere wherein the support strap 6,7 is removably connected to the  first cup 2 nad second cup 3 with the support strap 6, 7 including at least one attachment device at  6 and 7C in figure 1 and para. (0045), and (0050-0053). . 
In regard to claim 17, Wolff discloses the brassiere wherein the front piece and the shoulder straps include a plurality of attachment locations   for the  support strap such as at  14, 224,1 5 or 25 in figure 1 and paras (0050-0053)..
In regard to claim 18 Wolff discloses the first and second shoulder straps as being adjustable as in para. (0043). 
In regard to claim 19, the support strap of Wolff is adjustable as in para. (040)-(0050).
In regard to claim 20 Wolff discloses the second support strap 7 configured to be removably attached to the front piece as in figure 1 at 27.

In regard to claim 25, Wolff discloses the second end of the first shoulder strap is attachable to the bottom of the second cup and the second end of the second shoulder strap is attachable to the bottom of the first cup by attaching straps    6,7 to connectors 15 and 14 respectively as in figure 1. 
In regard to claim 26 the first shoulder strap  6 is removably connected to the bottom of the first cup 2 at 14  and wherein the second shoulder strap 7 is removably connected to the bottom of the second cup 3 at 15  as in figure 1.

In regard to claim 27, the Wolff first shoulder strap 4  is removably connectable to the bottom of the second cup 3 and wherein the second shoulder strap 5 is removably connected to the bottom of the first cup 2 as I n figure 1 at 15 and 14 respectively. 
In regard to claim 28 Wolff discloses the support strap 6, 7 connected to the front piece as claimed as seen in figure 1.  
In regard to claim 30 Wolff discloses the method connecting the first shoulder strap 4 to the front piece of the cup 2 such as at 14 in figure 1 with the attachment device on the shoulder strap as discussed above in regard to claims 14 and 15, IN regard to claim 31 Wolff discloses the  method of connecting the second shoulder strap 5 to the front piece at 3 and comprises removably connecting the second shoulder strap 5 to the front piece 3 using at least one attachment device on the second shoulder strap 5 as discussed above in regard to claim 15.  In regard to claim 32 Wolff discloses the method of connecting the support strap 6,7 to the front piece  as discussed above in   regard to claim 16 as in figure 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over  Wolff (US 2019/0029334 A1) in view of Kawani (US 6896582 A1)

In regard to claim 23 Wolff discloses a brassiere as claimed in  claim 14 substantially a s claimed as 

discussed above and as  seen in figure 9 of Wolff.

 However, Wolff does not specifically disclose the brassiere as  further comprising a 

connector configured to couple the first and second shoulder straps of the brassiere together behind a 


9 and as in para. (0068) .  Kawani discloses adhering crossed straps 5and 6     at the rear of a brassiere 

(where they cross at 7 and are sewn at 7) so that the straps are secured and do not separate or fall away 

from their desired location and remain stable on the wearer.

 Accordingly , it would have been obvious to one having ordinary skill in the art at the time of the 

invention to modify the straps 6 and 7of the Wolff brassiere to  secure them together at their crossing 

on the wearer of the brassiere where they  cross so that they remain secured at the rear of the wearer 

and do not fall away form each other and away from the back location that is desired by the wearer.   

In regard to claim 24 Wolff discloses a brassiere  with cups  connected together by a bridge  in figure  7 

at 53.  However, the bridge of Wolff in figure 7 at 53 is not a cross strap configuration.   Kawani discloses 

a  cross strap bridge configuration at  8 and 9 that is   crossed at 10 and held with stitching at 10  that 

extends form cups 1 and 2 and lies therebetween as in col. 1, lines 55-61 and col. 3, lines 8-14 and figure 

1. 


 Accordingly it would have been obvious to one having ordinary skill in the art to modify the thin strap 

bridge of Wolff as in figure 7 at 53 to construct it of the two crossed and secured straps as taught by 

Kawani to  better secure the cups together but to still allow for the flexibility and movement present 

with the crossed straps over  a bridge  that is larger as 10 in Wolff  or less secured   as   the strap of 53. 

Response to Arguments
Applicant’s arguments  and claim of allow ability with respect to the newly written claim(s)  of  14-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The newly written claims are not allowable over the prior art of Wolff  under 35 USC 102 and under Wolff and Kawani under 35 USC 103. Also, the last two lines of claim 14 and claim 29 are new matter as discussed above.  Therefore, the claims are rejected as discussed above without the new matter limitation considered. 
  TO overcome the prior art it is suggested that applicant basically write what is called a “picture claim” of what is shown in figure 1 and  claim the brassiere structure as a flat laid out brassiere       and then claim  that the      lower part folds upwardly and provides the U-shaped support portion including the fasteners that fasten the u shaped support portion to the bottom edge of the front piece or cups to provide the under bust support to the wearer and wherein the rear of the brassiere has no  added straps across the rear.   This appears to be a configuration and claim structure that should be allowable over        all of the prior art patents listed in the PTO-892.   The main difference with applicants brassiere is that the U shaped under support extends from the cups downwardly and then is folded upwardly to attach to the lower edge of the breast cups.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984.  The examiner can normally be reached on MON.-THURS..




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GLORIA M HALE/Primary Examiner, Art Unit 3732